                                                                                        USDC SDNY
                                                        Law Office of
                                                                                        DOCUMENT
                                                 GUY O KSENHENDLER                      ELECTRONICALLY FILED
                                                  194 Bums Street, Suite 1              DOC #:_ _ _ _ _ __
                                                Forest Hills, New York 11375            DATE FILED: 3/1 912020
                                                       (917) 804-8869
                                                 goksenhendleresg@aol.com

                                                                    March 19, 2020
             VIAECF

            The Honorable Mary Kay Vyskocil
            United States District Judge
            Southern District of New York
            500 Pearl Street
            New York, New York 10007

                     Re:    United States v. Christopher Marino
                            SDNY Ind. No . 20 er 160 (MKV)
                            Request to Waive Defendant Chris Marino' s Appearance at Status Conference
                            and Permission for Counsel to Appear Telephonically

             Dear Judge Vyskocil:

                     Reference is made to the status conference currently scheduled for March 23 , 2020 in the
             above-entitled case. It is respectfully requested in light of the current public health situation that
             counsel be allowed to appear telephonically at the conference and that the appearance of
             defendant Chris Marino be waived. Counsel has spoken to Mr. Marino regarding this request
             and after consultation with counsel, including informing him of his obligation and right to appear
             before the court for such appearance, he knowingly, intelligently and voluntarily agrees to waive
             his right to appear and requests that his appearance be waived. Attached please find Mr.
             Marino' s signed waiver. Counsel has previously given Mr. Marino a copy of his indictment at
             his presentment, reviewed the indictment with him and would ask the Court, through counsel, to
             enter a Not Guilty plea on his behalf. He also agrees to abide by whatever schedule the Court
             establishes at the conference regarding discovery, motion and trial dates. Additionally, we agree
             to waive any Speedy Trial considerations in light of the complexity of the case, the need to
             review discovery and conduct plea negotiations.

                     Should your Honor have any questions regarding this request, please do not hesitate to
             contact counsel immediately. Your consideration of the above request is greatly appreciated.

                                                            Very truly yours,
 DENIED without prejudice to renewal. The
 waiver does not comply with Federal Rule of                Isl   q U'f OkJq_n/,q_n'JUJ'
 Criminal Procedure l 0(b) because it is not signed         Guy Oksenhendler
 by both the Defendant and counsel.

Date: 311912020
New York, New York
